Electronically Filed
                                                       Supreme Court
                                                       SCWC-30233
                                                       02-JUL-2014
                                                       10:49 AM



                              SCWC-30233

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       GREGORY ALLEN SLINGLUFF,
                    Respondent/Plaintiff-Appellee,

                                 vs.

  STATE OF HAWAI#I; STATE OF HAWAI#I DEPARTMENT OF PUBLIC SAFETY;
       HALAWA CORRECTIONAL FACILITY; DR. PATEL; NURSE MIKE;
       NURSE BARBARA; DR. ABBRUZZESE; and DR. SISAR PADERES,
                Petitioners/Defendants-Appellants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30233; CIV. NO. 06-1-1654)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Defendants-Appellants’ Application for Writ

of Certiorari, filed on May 23, 2014, is hereby rejected.

           DATED:   Honolulu, Hawai#i, July 2, 2014.

Caron M. Inagaki                   /s/ Mark E. Recktenwald
and Kendall J. Moser
for petitioners                    /s/ Paula A. Nakayama

Francis L. Jung                    /s/ Sabrina S. McKenna
and Carol M. Jung and
Richard Turbin and                 /s/ Richard W. Pollack
Janice Heidt for
respondent                         /s/ Michael D. Wilson